*428Disciplinary Action
CONSENT OEDEE
THIS MATTEE, brought before the Court by DAVID E. JOHNSON, JE., Director, Office of Attorney Ethics, with the consent of Eespondent, Kenneth C. Luke, Esq., of East Brunswick, New Jersey and Eespondent's Counsel, George J. Shamy, Jr., Esq., and the parties agreed to Eespondent’s temporary suspension from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS OEDEEED that:
1. Kenneth C. Luke, Esq. of East Brunswick, New Jersey, admitted to practice in this State in 1981, is temporarily suspended form the practice of law, effective immediately, pending final determination of all grievances and until further Order of the Court.
2. The Office of Attorney Ethics takes such protective action pursuant to ü?.l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of Kenneth C. Luke wherever situate.
3. All funds held by Kenneth C. Luke, Esq., in any New Jersey financial institution including but not limited to the Attorney Trust Account No. 105-489-3 maintained at New Jersey National Bank, CN 1, Pennington, New Jersey 08534-0001, and the Attorney Business Account No. 500902674 maintained at New Brunswick Savings Bank, 825 Georges Eoad, North Brunswick, New Jersey 08920-3387, pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the financial institutions which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
4. Kenneth C. Luke, Esq. is hereby restrained and enjoined from practicing law during the period of suspension.
*4295. Kenneth C. Luke, Esq. is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
6. Kenneth C. Luke, Esq. shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.